Mr. Justice CATRON
delivered the opinion of the court.
This is a suit, by bill in equity, that was prosecuted in the-eastern district of Louisiana, by Ingraham and Read, as as-, signees in trust of the Grand Gulf Railroad and Banking Company, against Dawson, administrator of Moses Groves, John R. Marshall, and Josiah Stansbrough. The cause was pending in the court below for several years, and in its various details .is complicated, but the point presented for our consideration is a harrow one.
According to the practice in Louisiana, the Circuit Court delivered a carefully-prepared opinion on the final hearing there, setting forth the facts and reasons why that court dismissed the bill. The opinion will be found in the preceding report of this cause. we briefly restate the facts on which our judgment proceeds:
In May, 1841, the Grand Gulf Bank recovered two judgments against Moses Groves, in .the District Court of the parish of Madison, in the State of Louisiana, amounting in the aggregate to more than twenty-two thousand dollars. Groves died without having satisfied those judgments, and the-'assignees by this bill seek to enforce payment of the debt from the estate of Groves, in the hands of his administrator.
The Grand Gulf Banking Company having failed, in Eeb•ruary, 1842, assigned its assets in trust to Ingraham and Lindsay, including the two judgments against Groves. Lindsay afterwards died, and Read is his successor. This is the title relied on by-the complainants. The defence set up depends on the validity of a sale of said judgments by legal process against Groves.
Marshall was the owner of a large amount of bank notes put in circulation by the Grand Gulf Company. In June, 1843,. he instituted a suit against the bank on these notes, by attaching the .judgments' the bank- had recovered against Groves, (and also judgments against; other persons.) The suit was *495prosecuted in the District- Court of the parish of Madison, in Louisiana. To 'this proceeding, the present complainants, In-graham and Read, as assignees of the bank, intervened and set up their title by the assignment of the judgments, for the purpose of defeating the attachment of Marshall, and of having their claim as trustees established as the better title. Marshall responded to this allegation of the - interveiWs, that- the deed of assignment was void: first, because it was contrary to the express law of Mississippi, prohibiting such assignments; and-secondly, that it was void, because it was made for the .purpose of defrauding a portion of the bank’s creditors, and in order to favor others. The parties really contesting were Marshall and the intervenors. They went to trial before a jury on the law and facts. The verdict-found, first, that the debt was due to Marshall from the bank; and, secondly, (says the record,) “we of the jury find the intervenors in the case have established no evidence of their claim to the property, as set forth in the petition.”
The judgment recites that the verdict was in favor of the plaintiff) Marshall, and against the defendants and intervenors; declares the amount due to the plaintiff’; adjudges a preference and privilege upon the property, rights, and credits attached; orders them to be sold, according to law, to satisfy the plaintiff’s judgment. “And it is further ordered and decreed, that the demand o.f the intervenors be rejected with costs.”
This judgment was affirmed in the Supreme Court of Louisiana on appeal, prosecuted on the part of the bank and the intervenors. The judgment as affirmed was duly entered in the District Court, which proceeded to execute the same.
The bill seems to have been founded on the supposition that the intervention was rejected, and the intervenors nonsuited in the District Court; and that therefore they were not concluded, and at liberty to pursue their claim on the deed of assignment made to them by the Grand Gulf Bank.
The assumption that the intervenors were nonsuited in the Staté court is founded on 'a supposed record furnished to the complainants by the clerk of the District Court,'which probably might bear this construction; but it appears that no such record exists in that court, and that á copy pf a memorandum, kepi; in a book to refresh the; memory of the clerk from which the record signed by the judge was made, is the writing relied on. The memorandum has no value in this cause. The judgment .above recited defeated the assignment set up by the complainants in their petition of intervention, and iff terms bound the' property attached; nor could a court of the United States, in a. suit by bill in equity, call in question the informalities, jf *496any exist, that may have occurred in executing the judgment of the State court. It was the duty of that court to correct any misconduct or mistake on the part of the sheriff in conducting the sale of the judgments, had complaint been made in time and proper form.
We concur with the Circuit Court, that the bill must be dismissed, and so order.